Exhibit 10.2


M/I HOMES, INC.
2009 LONG-TERM INCENTIVE PLAN
 
The purpose of the Plan is to promote the Company’s long-term financial success
and increase shareholder value by motivating performance through incentive
compensation.  The Plan also is intended to encourage Participants to acquire
ownership interests in the Company, attract and retain talented employees,
directors and consultants and enable Participants to participate in the
Company’s long-term growth and financial success.


ARTICLE I
DEFINITIONS


When used in the Plan, the following capitalized words, terms and phrases shall
have the meanings set forth in this Article I.  For purposes of the Plan, the
form of any word, term or phrase shall include any and all of its other forms.


1.1          “Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, or any successor thereto.


1.2          “Affiliate” shall mean any entity with whom the Company would be
considered a single employer under Section 414(b) or (c) of the Code, but
modified as permitted under Treasury Regulations promulgated under any Code
section relevant to the purpose for which the definition is applied.


1.3          “Award” shall mean any Nonqualified Stock Option, Incentive Stock
Option, Stock Appreciation Right, Restricted Stock, Other Stock-Based Award or
Cash-Based Award granted pursuant to the Plan.


1.4          “Award Agreement” shall mean any written or electronic agreement
between the Company and a Participant that describes the terms and conditions of
an Award.  If there is a conflict between the terms of the Plan and the terms of
an Award Agreement, the terms of the Plan shall govern.


1.5          “Board” shall mean the Board of Directors of the Company.


1.6          “Cash-Based Award” shall mean an Award granted pursuant to Article
IX of the Plan.


1.7          “Cause” shall mean, unless otherwise provided in the related Award
Agreement: (a) any act of fraud, intentional misrepresentation, embezzlement or
misappropriation or conversion of the assets or business opportunities of the
Company or any Affiliate by the Participant, (b) conviction of the Participant
of a felony, or (c) the Participant’s (i) willful refusal to substantially
perform assigned duties (other than any refusal resulting from incapacity due to
physical or mental illness or in the event that the assigned duties include any
activities that are unlawful or would violate acceptable accounting, securities
or other specifically defined business principles), (ii) willful engagement in
gross misconduct materially injurious to the Company or any Affiliate, or
(iii) breach of any material term of the Plan; provided, however, that Cause
will not arise solely because the Participant is absent from active employment
during periods of vacation, consistent with the Company’s applicable vacation
policy, or other period of absence initiated by the Participant and approved by
the Company.


1.8          “Change in Control” shall mean any of the following:


(a)           the members of the Board on the effective date of this Plan (the
“Incumbent Directors”) cease for any reason other than death to constitute at
least a majority of the members of the Board; provided however, that any
individual becoming a director after the effective date of this Plan whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the then Incumbent Directors shall also be
treated as an Incumbent Director, but excluding any individual whose initial
assumption of office occurs as a result of a proxy contest or any agreement
arising out of an actual or threatened proxy contest;


(b)           the acquisition by any person or group (within the meaning of
Sections 13(d) and 14(d)(2) of the Act), other than the Company, any Subsidiary
or any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary of the Company, of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Act), directly or indirectly, of
thirty percent (30%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors of the Company;


(c)           the merger, consolidation or other business combination of the
Company with or into another entity, or the acquisition by the Company of assets
or shares or equity interests of another entity, as a result of which the
shareholders of the Company immediately prior to such merger, consolidation,
other business combination or acquisition, do not, immediately thereafter,
beneficially own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the entity resulting from such merger,
consolidation or other business combination of the Company;



--------------------------------------------------------------------------------


(d)           the sale or other disposition of all or substantially all of the
assets of the Company; or


(e)           the liquidation or dissolution of the Company.


Notwithstanding the foregoing, with respect to the payment, exercise or
settlement of any Award that is subject to Section 409A of the Code, a Change in
Control shall be deemed not to have occurred unless the events or circumstances
constituting a Change in Control also constitute a “change in control event”
within the meaning of Section 409A of the Code and the Treasury Regulations
promulgated thereunder.
 
1.9          “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, or any successor thereto.


1.10          “Committee” shall mean the Compensation Committee of the Board,
which will be comprised of at least two (2) directors, each of whom is an
“outside director,” within the meaning of Section 162(m) of the Code and the
Treasury Regulations promulgated thereunder, and a “non-employee” director
within the meaning of Rule 16b-3 under the Act.


1.11          “Company” shall mean M/I Homes, Inc., an Ohio corporation, and any
successor thereto.


1.12          “Consultant” shall mean any person who renders services to the
Company or any of its Affiliates other than an Employee or a Director.


1.13          “Covered Employee” shall mean a “covered employee” within the
meaning of Section 162(m) of the Code and the Treasury Regulations promulgated
thereunder.


1.14          “Director” shall mean a person who is a member of the Board,
excluding any member who is an Employee.


1.15          “Disability” shall mean:


(a)  
with respect to an Incentive Stock Option, “disability” as defined in
Section 22(e)(3) of the Code; and



        (b)           with respect to any other Award, unless otherwise provided
in the related Award Agreement, (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, (ii) the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering Employees of the Participant’s employer, or
(iii) the Participant is determined to be totally disabled by the Social
Security Administration or Railroad Retirement Board.


1.16          “Employee” shall mean any person who is a common law employee of
the Company or any Affiliate.  A person who is classified as other than a
common-law employee but who is subsequently reclassified as a common law
employee of the Company or any Affiliate for any reason and on any basis shall
be treated as a common law employee only from the date that reclassification
occurs and shall not retroactively be reclassified as an Employee for any
purpose under the Plan.


1.17          “Fair Market Value” shall mean the value of one Share on any
relevant date, determined under the following rules:
(a)           If the Shares are traded on an exchange, the reported “closing
price” on the relevant date if it is a trading day, otherwise on the next
trading day;



--------------------------------------------------------------------------------


(b)           If the Shares are traded over-the-counter with no reported closing
price, the mean between the lowest bid and the highest asked prices on that
quotation system on the relevant date if it is a trading day, otherwise on the
next trading day; or


(c)           If neither (a) nor (b) applies, (i) with respect to Options, Stock
Appreciation Rights and any Award that is subject to Section 409A of the Code,
the value as determined by the Committee through the reasonable application of a
reasonable valuation method, taking into account all information material to the
value of the Company, within the meaning of Section 409A of the Code and the
Treasury Regulations promulgated thereunder, and (ii) with respect to all other
Awards, the fair market value as determined by the Committee in good faith.


1.18          “Full Value Award” shall mean an Award that is settled by the
issuance of Shares, other than an Incentive Stock Option, a Nonqualified Stock
Option or a Stock Appreciation Right.


1.19          “Incentive Stock Option” shall mean an Option that is intended to
meet the requirements of Section 422 of the Code.


1.20          “Nonqualified Stock Option” shall mean an Option that is not
intended to be an Incentive Stock Option.


1.21          “Option” shall mean an option to purchase Shares which is granted
pursuant to Article V of the Plan.  An Option may be either an Incentive Stock
Option or a Nonqualified Stock Option.


1.22          “Other Stock-Based Award” shall mean an Award granted pursuant to
Article VIII of the Plan.


1.23          “Participant” shall mean an Employee, Director or Consultant who
is granted an Award under the Plan.


1.24          “Performance-Based Award” shall mean an Award described in
Section 10.1 of the Plan.


1.25          “Performance Criteria” shall mean (a) with respect to a
Participant who is or is likely to be a Covered Employee, the performance
criteria described in Section 10.2(a) of the Plan, and (b) with respect to any
other Participant, any performance criteria determined by the Committee in its
sole discretion.


1.26          “Plan” shall mean the M/I Homes, Inc. 2009 Long-Term Incentive
Plan, as set forth herein and as may be amended from time to time.


1.27          “Preexisting Plan” shall mean the M/I Homes, Inc. 1993 Stock
Incentive Plan as Amended.


1.28          “Restricted Stock” shall mean an Award granted pursuant to Article
VII of the Plan.


1.29          “Retirement” shall mean a Participant’s termination of employment
(other than for Cause) on or after the date on which the sum of the
Participant’s years of service with the Company and its Affiliates plus the
Participant’s age is equal to or greater than seventy (70); provided that the
Participant has attained the age of fifty-five (55).


1.30  
“Shares” shall mean the common shares, par value $0.01 per share, of the
Company.



1.31          “Stock Appreciation Right” shall mean an Award granted pursuant to
Article VI of the Plan.


1.32          “Subsidiary” shall mean: (a) with respect to an Incentive Stock
Option, a “subsidiary corporation” as defined under Section 424(f) of the Code;
and (b) for all other purposes under the Plan, any corporation or other entity
in which the Company owns, directly or indirectly, a proprietary interest of
more than fifty (50%) by reason of stock ownership or otherwise.


ARTICLE II
SHARES SUBJECT TO THE PLAN


 2.1          Number of Shares Available for Awards.  Subject to this Article
II, the aggregate number of Shares with respect to which Awards may be granted
under the Plan shall be 700,000, all of which may be granted with respect to
Incentive Stock Options.  The Shares may consist, in whole or in part, of
treasury Shares, authorized but unissued Shares not reserved for any other
purpose or Shares purchased by the Company or an independent agent in the open
market for
 

--------------------------------------------------------------------------------


such purpose.  Subject to this Article II, (a) upon a grant of a Full Value
Award, the number of Shares available for issuance under the Plan shall be
reduced by an amount equal to the product of (i) 1.35 and (ii) the number of
Shares subject to such Full Value Award, and any Shares underlying such an Award
that become available for future grant under the Plan pursuant to Section 2.2
shall be added back to the Plan in an amount equal to the product of (i) 1.35
and (ii) the number of Shares subject to such an Award that become available for
future grant under the Plan pursuant to Section 2.2 and (b) upon a grant of an
Option or Stock Appreciation Right, the number of Shares available for issuance
under the Plan shall be reduced by an amount equal to the number of Shares
subject to such Award, and any Shares underlying such an Award that become
available for future grant under the Plan pursuant to Section 2.2 shall be added
back to the Plan in an amount equal to the number of Shares subject to such an
Award that become available for future grant under the Plan pursuant to Section
2.2.  Without limiting the foregoing, with respect to any Stock Appreciation
Right that is settled in Shares, the full number of Shares subject to the Award
shall count against the number of Shares available for Awards under the Plan
regardless of the number of Shares used to settle the Stock Appreciation Right
upon exercise.


2.2          Share Usage.  In addition to the number of Shares provided for in
Section 2.1, the following Shares shall be available for Awards under the Plan:
(a) Shares covered by an Award that expires or is forfeited, canceled,
surrendered or otherwise terminated without the issuance of such Shares;
(b) Shares covered by an Award that, by its terms, may be settled only in cash;
(c) Shares granted through the assumption of, or in substitution for,
outstanding awards granted by a company to individuals who become Employees,
Directors or Consultants as the result of a merger, consolidation, acquisition
or other corporate transaction involving such company and the Company or any of
its Affiliates; and (d) any Shares subject to outstanding awards under the
Preexisting Plan as of the Effective Date that on or after the Effective Date
cease for any reason to be subject to such awards other than by reason of
exercise or settlement of the awards to the extent they are exercised for or
settled in vested and non-forfeitable Shares.


2.3          Fiscal Year Limits.  Subject to Section 2.4 and unless and until
the Committee determines that an Award to a Covered Employee shall not be
designed as “qualified performance-based compensation” under Section 162(m) of
the Code, during any fiscal year of the Company, the Committee may not grant any
Participant (a) Options covering more than 700,000 Shares, (b) Stock
Appreciation Rights covering more than 700,000 Shares, (c) more than 700,000
Shares of Restricted Stock, (d) Other Stock-Based Awards covering more than
700,000 Shares, (e) Cash-Based Awards equal to more than $15,000,000,
(f) Performance-Based Awards that are to be settled in Shares covering more than
700,000 Shares, (g) Performance-Based Awards that are to be settled in cash
equal to more than $15,000,000 and (h) Full Value Awards covering more than
700,000 Shares.


2.4          Adjustments.  In the event of any Share dividend, Share split,
recapitalization (including payment of an extraordinary dividend), merger,
reorganization, consolidation, combination, spin-off, distribution of assets to
shareholders, exchange of Shares or any other change affecting the Shares, the
Committee shall make such substitutions and adjustments, if any, as it deems
equitable and appropriate to: (a) the aggregate number of Shares that may be
issued under the Plan; (b) any Share-based limits imposed under the Plan; and
(c) the exercise price, number of Shares and other terms or limitations
applicable to outstanding Awards.  Notwithstanding the foregoing, an adjustment
pursuant to this Section 2.4 shall be made only to the extent such adjustment
complies, to the extent applicable, with Section 409A of the Code.


2.5          Full Value Awards.  Notwithstanding anything in the Plan to the
contrary, the Committee may grant Full Value Awards covering up to 70,000 Shares
without regard to the minimum vesting requirements of Sections 7.3(a) and 9.1 of
the Plan.


ARTICLE III
ADMINISTRATION


 3.1          In General.  The Plan shall be administered by the Committee.  The
Committee shall have full power and authority to: (a) interpret the Plan and any
Award Agreement; (b) establish, amend and rescind any rules and regulations
relating to the Plan; (c) select Participants; (d) establish the terms and
conditions of any Award consistent with the terms and conditions of the Plan;
and (e) make any other determinations that it deems necessary or desirable for
the administration of the Plan.  The Committee may correct any defect, supply
any omission or reconcile any inconsistency in the Plan or in any Award
Agreement in the manner and to the extent the Committee deems necessary or
desirable.  Any decision of the Committee in the interpretation and
administration of the Plan shall be made in the Committee’s sole and absolute
discretion and shall be final, conclusive and binding on all persons.


3.2          Delegation of Duties.  In its sole discretion, the Committee may
delegate any ministerial duties associated with the Plan to any person
(including Employees) it deems appropriate; provided, however, that the
Committee may not
 

--------------------------------------------------------------------------------


delegate (a) any duties that it is required to discharge to comply with Section
162(m) of the Code or any other applicable law and (b) its authority to grant
Awards to any Participant who is subject to Section 16 of the Act.


ARTICLE IV
ELIGIBILITY


Any Employee, Director or Consultant selected by the Committee shall be eligible
to be a Participant in the Plan; provided, however, that Incentive Stock Options
shall only be granted to Employees who are employed by the Company or any of its
Subsidiaries.
ARTICLE V
OPTIONS


5.1          Grant of Options.  Subject to the terms and conditions of the Plan,
Options may be granted to Participants in such number, and upon such terms and
conditions, as shall be determined by the Committee in its sole discretion.


5.2          Award Agreement.  Each Option shall be evidenced by an Award
Agreement that shall specify the exercise price, the term of the Option, the
number of Shares covered by the Option, the conditions upon which the Option
shall become vested and exercisable and such other terms and conditions as the
Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan.  The Award Agreement also shall specify whether the
Option is intended to be an Incentive Stock Option or a Nonqualified Stock
Option.


5.3          Exercise Price.  The exercise price per Share of an Option shall be
determined by the Committee at the time the Option is granted and shall be
specified in the related Award Agreement; provided, however, that in no event
shall the exercise price of any Option be less than one hundred percent (100%)
of the Fair Market Value of a Share on the date of grant.


5.4          Term.  The term of an Option shall be determined by the Committee
and set forth in the related Award Agreement; provided, however, that in no
event shall the term of any Option exceed ten (10) years from its date of grant.


5.5          Exercisability.  Options shall become exercisable at such times and
upon such terms and conditions as shall be determined by the Committee and set
forth in the related Award Agreement.  Such terms and conditions may include the
satisfaction of performance goals based on one (1) or more Performance Criteria.


5.6          Exercise of Options.  Except as otherwise provided in the Plan or
in a related Award Agreement, an Option may be exercised for all or any portion
of the Shares for which it is then exercisable.  An Option shall be exercised by
the delivery of a notice of exercise to the Company or its designee in a form
specified by the Committee which sets forth the number of Shares with respect to
which the Option is to be exercised and full payment of the exercise price for
such Shares.  The exercise price of an Option may be paid: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the aggregate exercise price; provided that such Shares had
been held for at least six (6) months or such other period required to obtain
favorable accounting treatment; (c) by a cashless exercise (including by
withholding Shares deliverable upon exercise and through a broker-assisted
arrangement to the extent permitted by applicable law); (d) by a combination of
the methods described in clauses (a), (b) and/or (c); or (e) through any other
method approved by the Committee in its sole discretion.  As soon as practicable
after receipt of the notification of exercise and full payment of the exercise
price, the Company shall cause the appropriate number of Shares to be issued to
the Participant.


5.7          Special Rules Applicable to Incentive Stock
Options.  Notwithstanding any other provision in the Plan to the contrary:


(a)           The terms and conditions of Incentive Stock Options shall be
subject to and comply with the requirements of Section 422 of the Code.


(b)           The aggregate Fair Market Value of the Shares (determined as of
the date of grant) with respect to which Incentive Stock Options are exercisable
for the first time by any Participant during any calendar year (under all plans
of the Company and its Subsidiaries) may not be greater than $100,000 (or such
other amount specified in Section 422 of the Code), as calculated under Section
422 of the Code.



--------------------------------------------------------------------------------


(c)           No Incentive Stock Option shall be granted to any Participant who,
at the time the Incentive Stock Option is granted, owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of any Subsidiary, unless (i) the exercise price of such
Incentive Stock Option is at least one hundred and ten percent (110%) of the
Fair Market Value of a Share on the date the Incentive Stock Option is granted
and (ii) the date on which such Incentive Stock Option will expire is not later
than five (5) years from the date the Incentive Stock Option is granted.


ARTICLE VI
STOCK APPRECIATION RIGHTS


6.1          Grant of Stock Appreciation Rights.  Subject to the terms and
conditions of the Plan, Stock Appreciation Rights may be granted to Participants
in such number, and upon such terms and conditions, as shall be determined by
the Committee in its sole discretion.


6.2          Award Agreement.  Each Stock Appreciation Right shall be evidenced
by an Award Agreement that shall specify the exercise price, the term of the
Stock Appreciation Right, the number of Shares covered by the Stock Appreciation
Right, the conditions upon which the Stock Appreciation Right shall become
vested and exercisable and such other terms and conditions as the Committee
shall determine and which are not inconsistent with the terms and conditions of
the Plan.


6.3          Exercise Price.  The exercise price per Share of a Stock
Appreciation Right shall be determined by the Committee at the time the Stock
Appreciation Right is granted and shall be specified in the related Award
Agreement; provided, however, that in no event shall the exercise price of any
Stock Appreciation Right be less than one hundred percent (100%) of the Fair
Market Value of a Share on the date of grant.


6.4          Term.  The term of a Stock Appreciation Right shall be determined
by the Committee and set forth in the related Award Agreement; provided however,
that in no event shall the term of any Stock Appreciation Right exceed ten (10)
years from its date of grant.


6.5          Exercisability of Stock Appreciation Rights.  A Stock Appreciation
Right shall become exercisable at such times and upon such terms and conditions
as may be determined by the Committee and set forth in the related Award
Agreement.  Such terms and conditions may include the satisfaction of
performance goals based on one (1) or more Performance Criteria.


6.6          Exercise of Stock Appreciation Rights.  Except as otherwise
provided in the Plan or in a related Award Agreement, a Stock Appreciation Right
may be exercised for all or any portion of the Shares for which it is then
exercisable.  A Stock Appreciation Right shall be exercised by the delivery of a
notice of exercise to the Company or its designee in a form specified by the
Committee which sets forth the number of Shares with respect to which the Stock
Appreciation Right is to be exercised.  Upon exercise, a Stock Appreciation
Right shall entitle a Participant to an amount equal to (a) the excess of (i)
the Fair Market Value of a Share on the exercise date over (ii) the exercise
price per Share, multiplied by (b) the number of Shares with respect to which
the Stock Appreciation Right is exercised.  A Stock Appreciation Right may be
settled in full Shares, cash or a combination thereof, as specified by the
Committee in the related Award Agreement.


ARTICLE VII
RESTRICTED STOCK


7.1          Grant of Restricted Stock.  Subject to the terms and conditions of
the Plan, Shares of Restricted Stock may be granted to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion.


7.2          Award Agreement.  Each Restricted Stock Award shall be evidenced by
an Award Agreement that shall specify the number of Shares of Restricted Stock,
the restricted period(s) applicable to the Shares of Restricted Stock, the
conditions upon which the restrictions on the Shares of Restricted Stock will
lapse and such other terms and conditions as the Committee shall determine and
which are not inconsistent with the terms and conditions of the Plan.



--------------------------------------------------------------------------------


7.3          Terms, Conditions and Restrictions.


(a)           The Committee shall impose such other terms, conditions and/or
restrictions on any Shares of Restricted Stock as it may deem advisable,
including, without limitation, a requirement that the Participant pay a purchase
price for each Share of Restricted Stock, restrictions based on the achievement
of specific performance goals (which may be based on one (1) or more of the
Performance Criteria), time-based restrictions or holding requirements or sale
restrictions placed on the Shares by the Company upon vesting of such Restricted
Stock.  Notwithstanding the foregoing, subject to Sections 2.5 and Article 12 of
the Plan or as described in the related Award Agreement in connection with a
Participant’s death, termination due to Disability and/or Retirement, no
condition on vesting of a Restricted Stock Award that is based upon achievement
of specified performance goals shall be based on performance over a period of
less than one year and no condition on vesting of a Restricted Stock Award that
is based upon continued employment or the passage of time shall provide for
vesting in full of the Restricted Stock Award more quickly than in pro rata
installments over three years from the date of grant of the Award.
(b)           To the extent deemed appropriate by the Committee, the Company may
retain the certificates representing Shares of Restricted Stock in the Company’s
possession until such time as all terms, conditions and/or restrictions
applicable to such Shares have been satisfied or lapse.


(c)           Unless otherwise provided in the related Award Agreement or
required by applicable law, the restrictions imposed on Shares of Restricted
Stock shall lapse upon the expiration or termination of the applicable
restricted period and the satisfaction of any other applicable terms and
conditions.


7.4          Rights Associated with Restricted Stock during Restricted
Period.  During any restricted period applicable to Shares of Restricted Stock:


(a)           Such Shares of Restricted Stock may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated.


(b)           Unless otherwise provided in the related Award Agreement, (i) the
Participant shall be entitled to exercise full voting rights associated with
such Shares of Restricted Stock and (ii) the Participant shall be entitled to
all dividends and other distributions paid with respect to such Shares of
Restricted Stock during the restricted period; provided, however, that receipt
of any such dividends or other distributions will be subject to the same terms
and conditions as the Shares of Restricted Stock with respect to which they are
paid.


ARTICLE VIII
OTHER STOCK-BASED AWARDS


 8.1          Grant of Other Stock-Based Awards.  Subject to the terms and
conditions of the Plan, Other Stock-Based Awards may be granted to Participants
in such number, and upon such terms and conditions, as shall be determined by
the Committee in its sole discretion.  Other Stock-Based Awards are Awards that
are valued in whole or in part by reference to, or otherwise based on the Fair
Market Value of, the Shares, and shall be in such form as the Committee shall
determine, including without limitation, (a) unrestricted Shares or (b)
time-based or performance-based restricted stock units that are settled in
Shares and/or cash.  Notwithstanding the foregoing, subject to Sections 2.5 and
Article 12 of the Plan or as described in the related Award Agreement in
connection with a Participant’s death, termination due to Disability and/or
Retirement, no condition on vesting of an Other Stock-Based Award that is based
upon achievement of specified performance goals shall be based on performance
over a period of less than one year and no condition on vesting of an Other
Stock-Based Award that is based upon continued employment or the passage of time
shall provide for vesting in full of the Other Stock-Based Award more quickly
than in pro rata installments over three years from the date of grant of the
Award.


8.2          Award Agreement.  Each Other Stock-Based Award shall be evidenced
by an Award Agreement that shall specify the terms and conditions upon which the
Other Stock-Based Award shall become vested, the form of settlement and such
other terms and conditions as the Committee shall determine and which are not
inconsistent with the terms and conditions of the Plan.


8.3          Form of Settlement.  An Other Stock-Based Award may be settled in
full Shares, cash or a combination thereof, as specified by the Committee in the
related Award Agreement.


8.4 Dividend Equivalents.  Awards of Other Stock-Based Awards may provide the
Participant with dividend equivalents, as determined by the Committee in its
sole discretion and set forth in the related Award Agreement.



--------------------------------------------------------------------------------


ARTICLE IX
CASH-BASED AWARDS


Subject to the terms and conditions of the Plan, Cash-Based Awards may be
granted to Participants in such amounts and upon such other terms and conditions
as shall be determined by the Committee in its sole discretion.  Each Cash-Based
Award shall be evidenced by an Award Agreement that shall specify the payment
amount or payment range and the other terms and conditions, as applicable, of
such Award which may include, without limitation, performance objectives and
that the Cash-Based Award is a Performance-Based Award under Article 10.


ARTICLE X
PERFORMANCE-BASED AWARDS


10.1          In General.  Notwithstanding anything in the Plan to the contrary,
Cash-Based Awards, Shares of Restricted Stock and Other Stock-Based Awards may
be granted in a manner which is deductible by the Company under Section 162(m)
of the Code (“Performance-Based Awards”).  As determined by the Committee in its
sole discretion, the grant, vesting, exercisability and/or settlement of any
Performance-Based Award shall be conditioned on the attainment of performance
goals based upon one (1) or more Performance Criteria during a performance
period established by the Committee.  Any such Award must meet the requirements
of this Article 10.


10.2          Performance Criteria.


(a)           For purposes of the Plan, the “Performance Criteria” for
Participants who are or are likely to be Covered Employees are as follows:


(i)           Acquisition and integration of companies;
(ii)          Acquisition of assets;
(iii)         Balance Sheet Management
 
   (iv)
  Business process metrics (e.g., asset turns, cycle time, and one or more
elements of efficiency or cost or expense);

(v)          Cash flow;
(vi)         Customer satisfaction;
(vii)        Debt leverage;
(viii)       Earnings per Share;
(ix)          Earnings before taxes, interest, depreciation and amortization;
(x)           Employee retention;
(xi)          Expense management/reduction;
(xii)         Gross margin;
(xiii)        Home sales;
(xiv)        Interest coverage ratio excluding impairments;
(xv)         Inventory turnover;
(xvi)        Inventory, land or lot improvement or reduction;
(xvii)       Investment management
(xviii)     Maintenance or improvement of gross and operating profit margins;
(xix)        Market capitalization;
(xx)         Market share;
(xxi)        Net income;
(xxii)       Operating cash flow;
(xxiii)      Pretax income;
(xxiv)      Reduction or maintenance in selling, general and administrative
expense;
(xxv)       Return on assets;
(xxvi)      Return on capital;
(xxvii)     Return on equity;
(xxviii)    Return on opening shareholder equity;
(xxix)       Return on operating assets;
(xxx)        Revenues;
(xxxi)       Shareholder returns;
(xxxii)      Share price; or
(xxxiii)     Share price appreciation.


--------------------------------------------------------------------------------


(b)           Performance Criteria may relate to the individual Participant, the
Company, one (1) or more of its Affiliates or one (1) or more of their
respective divisions or business units, or any combination of the foregoing, and
may be applied on an absolute basis and/or be relative to one (1) or more peer
group companies or indices, or any combination thereof, in each case, as
determined by the Committee in its sole discretion.


10.3          Establishment of Performance Goals.  With respect to
Performance-Based Awards for Participants who are or are likely to be Covered
Employees, the Committee shall establish: (a) the applicable performance goals
and performance period and (b) the formula for computing the Performance-Based
Award.  Such terms and conditions shall be established in writing while the
outcome of the applicable performance period is substantially uncertain, but in
no event later than the earlier of: (i) ninety (90) days after the beginning of
the applicable performance period; or (ii) the expiration of twenty-five percent
(25%) of the applicable performance period.


10.4          Certification of Performance.  With respect to Performance-Based
Awards for Participants who are or are likely to be Covered Employees, the
Committee shall certify in writing whether the applicable performance goals and
other material terms imposed on such Performance-Based Awards have been
satisfied, and, if they have, ascertain the amount of the applicable
Performance-Based Award.  No such Performance-Based Award shall be granted,
vested, exercisable and/or settled, as the case may be, until the Committee
makes this certification.


10.5          Modifying Performance-Based Awards.  To the extent consistent with
Section 162(m) of the Code, performance goals relating to such Performance-Based
Awards may be calculated without regard to extraordinary items or adjusted, as
the Committee deems equitable, in recognition of unusual or non-recurring events
affecting the Company and/or its Affiliates or changes in applicable tax laws or
accounting principles.


10.6          Negative Discretion.  In the Committee’s sole discretion, the
amount of a Performance-Based Award actually paid to a Participant may be less
than the amount determined by the applicable performance goal formula.


ARTICLE XI
TERMINATION OF EMPLOYMENT OR SERVICE


With respect to each Award granted under the Plan, the Committee shall, subject
to the terms and conditions of the Plan, determine the extent to which the Award
shall vest and the extent to which the Participant shall have the right to
exercise and/or receive settlement of the Award on or following the
Participant’s termination of employment or services with the Company and/or any
of its Affiliates.  Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the related Award Agreement, need not be
uniform among all Awards granted under the Plan and may reflect distinctions
based on the reasons for termination.  Except as otherwise provided in the Plan,
the vesting conditions of an Award may only be accelerated upon the death,
termination due to Disability, Retirement or involuntary termination without
Cause of the Participant.


ARTICLE XII
CHANGE IN CONTROL


Except as otherwise provided in the related Award Agreement, in the event of a
Change in Control, the Committee, in its sole discretion and without liability
to any person, may take such actions, if any, as it deems necessary or desirable
with respect to any Award that is outstanding as of the date of the consummation
of the Change in Control.  Such actions may include, without limitation: (a) the
acceleration of the vesting, settlement and/or exercisability of an Award;
(b) the payment of a cash amount in exchange for the cancellation of an Award;
and/or (c) the issuance of substitute Awards that substantially preserve the
value, rights and benefits of any affected Awards.  Any action relating to an
Award that is subject to Section 409A of the Code shall be consistent with the
requirements thereof.


ARTICLE XIII
AMENDMENT OR TERMINATION OF THE PLAN


13.1          In General.  The Board or the Committee may amend or terminate the
Plan at any time; provided, however, that no amendment or termination shall be
made without the approval of the Company’s shareholders to the extent that
(a) the amendment materially increases the benefits accruing to Participants
under the Plan, (b) the amendment materially increases the aggregate number of
Shares authorized for grant under the Plan (excluding an increase in the number
of Shares that may be issued under the Plan as a result of Section 2.4), (c) the
amendment materially modifies the requirements as to eligibility for
participation in the Plan, or (d) such approval is required by any law,
regulation or stock exchange rule.



--------------------------------------------------------------------------------


13.2          Repricing.  Except for adjustments made pursuant to Section 2.4 of
the Plan, in no event may the Board or the Committee amend the terms of an
outstanding Award to reduce the exercise price of an outstanding Option or Stock
Appreciation Right or cancel an outstanding Option or Stock Appreciation Right
in exchange for cash, other Awards or Options or Stock Appreciation Rights with
an exercise price that is less than the exercise price of the original Option or
Stock Appreciation Right without shareholder approval.


ARTICLE XIV
TRANSFERABILITY


14.1          Except as described in Section 14.2 or as provided in a related
Award Agreement, an Award may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, except by will or the laws of descent and
distribution and, during a Participant’s lifetime, may be exercised only by the
Participant or the Participant’s guardian or legal representative.


14.2          A Participant’s beneficiary under the Plan shall be the
Participant’s spouse or, if no spouse survives the Participant, the
Participant’s estate.


ARTICLE XV
MISCELLANEOUS


15.1          No Right to Continue Services or to Awards.  The granting of an
Award under the Plan shall impose no obligation on the Company or any Affiliate
to continue the employment or services of a Participant or interfere with or
limit the right of the Company or any Affiliate to terminate the services of any
Employee, Director or Consultant at any time.  In addition, no Employee,
Director or Consultant shall have any right to be granted any Award, and there
is no obligation for uniformity of treatment of Participants.  The terms and
conditions of Awards and the Committee’s interpretations and determinations with
respect thereto need not be the same with respect to each Participant.


15.2          Tax Withholding.


(a)           The Company or an Affiliate, as applicable, shall have the power
and the right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to an Award granted under the Plan.  This amount may, as determined by the
Committee in its sole discretion, be (i) withheld from other amounts due to the
Participant, (ii) withheld from the value of any Award being settled or any
Shares being transferred in connection with the exercise or settlement of an
Award or (iii) collected directly from the Participant.


(b)           Subject to the approval of the Committee, a Participant may elect
to satisfy the withholding requirement, in whole or in part, by having the
Company or an Affiliate, as applicable, withhold Shares having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax that could be imposed on the transaction; provided that such Shares
would otherwise be distributable to the Participant at the time of the
withholding.  All such elections shall be irrevocable and made in writing and
shall be subject to any terms and conditions that the Committee, in its sole
discretion, deems appropriate.


15.3          Requirements of Law.  The grant of Awards and the issuance of
Shares shall be subject to all applicable laws, rules and regulations (including
applicable federal and state securities laws) and to all required approvals of
any governmental agencies or national securities exchange, market or other
quotation system.  Without limiting the foregoing, the Company shall have no
obligation to issue Shares under the Plan prior to (a) receipt of any approvals
from any governmental agencies or national securities exchange, market or
quotation system that the Committee deems necessary and (b) completion of
registration or other qualification of the Shares under any applicable federal
or state law or ruling of any governmental agency that the Committee deems
necessary.


15.4          Legends.  Certificates for Shares delivered under the Plan may be
subject to such stock transfer orders and other restrictions that the Committee
deems advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange or other recognized
market or quotation system upon which the Shares are then listed or traded, or
any other applicable federal or state securities law.  The Committee may cause a
legend or legends to be placed on any certificates issued under the Plan to make
appropriate reference to restrictions within the scope of this Section 16(d).



--------------------------------------------------------------------------------


15.5          Uncertificated Shares.  To the extent that the Plan provides for
the issuance of certificates to reflect the transfer of Shares, the transfer of
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the applicable rules of any stock exchange.


15.6          Governing Law.  The Plan and all Award Agreements shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to its conflicts of law provisions.


15.7          No Impact on Benefits.  Awards are not compensation for purposes
of calculating a Participant’s rights under any employee benefit plan that does
not specifically require the inclusion of Awards in calculating benefits.


15.8          Rights as a Shareholder.  Except as otherwise provided in the Plan
or in a related Award Agreement, a Participant shall have none of the rights of
a shareholder with respect to Shares covered by an Award unless and until the
Participant becomes the record holder of such Shares.


15.9          Successors and Assigns.  The Plan shall be binding on all
successors and assigns of the Company and each Participant, including without
limitation, the estate of such Participant and the executor, administrator or
trustee of such estate, or any receiver or trustee in bankruptcy or
representative of the Participant’s creditors.


15.10                 Section 409A of the Code.


(a)            Awards granted pursuant to the Plan are intended to comply with
Section 409A of the Code and the Treasury Regulations promulgated thereunder,
and the Plan shall be interpreted, administered and operated accordingly.


(b)            If a Participant is determined to be a “specified employee”
(within the meaning of Section 409A of the Code and as determined under the
Company’s policy for determining specified employees), the Participant shall not
be entitled to be paid or to the distribution of any portion of an Award that is
subject to Section 409A of the Code and is payable or distributable on account
of the Participant’s “separation from service” (within the meaning of
Section 409A of the Code) until the expiration of six (6) months from the date
of such separation from service (or, if earlier, the Participant’s death).  Such
amount shall be paid or distributed on the first (1st) business day of the
seventh (7th) month following such separation from service.


(c)           Nothing in the Plan shall be construed as an entitlement to or
guarantee of any particular tax treatment to a Participant, and none of the
Company, its Affiliates, the Board or the Committee shall have any liability
with respect to any failure to comply with the requirements of Section 409A of
the Code.


15.11                 Savings Clause.  In the event that any provision of the
Plan shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions of the Plan, and the Plan
shall be construed and enforced as if the illegal or invalid provision had not
been included.


ARTICLE XVI
EFFECTIVE DATE AND TERM OF THE PLAN


The effective date of the Plan is May 5, 2009.  No Incentive Stock Options shall
be granted under the Plan after February 10, 2019 and no other Awards shall be
granted under the Plan after the tenth anniversary of the effective date of the
Plan or, if earlier, the date the Plan is terminated.  Notwithstanding the
foregoing, the termination of the Plan shall not preclude the Company from
complying with the terms of Awards outstanding on the date the Plan terminates

